Case 6:20-cv-00980-ADA Document 52-10 Filed 08/23/21 Page 1 of 8




                         EXHIBIT
                            7
Case 6:20-cv-00980-ADA Document 52-10 Filed 08/23/21 Page 2 of 8




Webster's II
New College Dictionary




       Houghton Mifflin Company
          Boston • New York




                                                        CANON_980_0000397 4
Case 6:20-cv-00980-ADA Document 52-10 Filed 08/23/21 Page 3 of 8




                     Words are included in this Dictionary on the basis of their usage.
                     Words that are known to have current trademark registrations are
                     shown with an initial capital and are also identified as trademarks. No
                     investigation has been made of common-law trademark rights in-any
                     word, because such investigation is impracticable. The inclusion of
                     any word in this Dictionary is not, however, an expression of the
                     Publisher1s opinion as to whether or not it is subject to proprietary
                     rights. Indeed, no definition in this Dictionary is to be regarded as
                     affecting the validity of any trademark.

                      Copyright© 2001, 1999, 1995 by Houghton Mifflin Company. All
                      rights reserved.

                      No part of this work may be reproduced or transmitted in any form or
                      by any means, electronic or mechanical, including photocopying and
                      recording, or by any information storage or retrieval system without
                      the prior written permission of Houghton Mifflin Company unless such
                      copying is expressly permitted by federal copyright law. Address
                      inquiries to Reference Permissions, Houghton Mifflin Company, 222
                      Berkeley Street, Boston, MA 02116.

                      Illustrations azimuthal equidistant projection and sinusoidal projection
                      © 1986 by The American Congress on Surveying and Mapping.

                      ISBN 0-395-96214-5 .
                      ISBN 0-618-16903-2 (paper-over-boards binding)

                      Library of Congress Cataloging-in-Publication Data

                      Webster's Il new college dictionary.
                               p.        cm.
                        ISBN 0-395-70869-9 (alk. paper)
                        l. English language - Dictionaries.    I. Webster's Il new Riverside
                        University dictionary
                        PE1628.W55164               1995
                        423-dc20                                                     95-5833
                                                                                       CIP

                      For information about this arid other Houghton Mifflin trade and refer-
                      ence books and multimedia products, visit the Houghton Mifflin web-
                      site on the World Wide Web at http://www.houghtonmifflinbooks.com.

                       Printed in the United States




                                                                                  CANON_980_00003975
                                 Case 6:20-cv-00980-ADA Document 52-10 Filed 08/23/21 Page 4 of 8


                                                                                         pseudocoelomate o psychometrics

              A body cavity not formed by gastrulation and lacking a           nating in, brought on by, or reacting to such processes. - n. psychic.
 ;1rJ,JJ1) "· 1 lining.                                                         1. An individual apparently responding to psychic forces. 2. MEDIUM 5.
 fllesodder~~oe•lo,mate (soo'do-se 11a-mat') adj. Having a pseudo-               -psy 1 chi•cal,ly adv.
   eu•     0
                                                                              psy,cho (si'ko) Slang. -n., pl. -chos. A psychopath. -adj. In-
P;,,1.   d ,cy,e,sis (soo' do-si-el sls) n. A psychosomatic condition          sane.
         •·ch physical symptoms of pregnancy, as weight gain and amen-        psycho- or psych- pref. [< Gk. psukhii, spirit, life.] 1. a. Mind :
          ,re manifested without conception.                                   mental <psychogenic> b. Mental activities or processes <psychomo-
           .e,vent (soo 1 d6-l-vent') n. Informal. An event staged to
           0
                                                                               tor> 2. Psychology : psychological <psychohistory>
          ttention <the pseudo-events of a political campaign>                psy,cho,ac•tive (si'ko-ak I tlv) adj. Influencing the mind or men-
         do•Jllo•nad (soo' do-mo' nad') n. [NLat. Pseudomonas,                 tal processes <psychoactive drugs>
            nad-, genus name : PSEUDO· + Gk. monas, unit < monos,             psy•cho•a•nal•y-sis (si'ko-o-naJ.ll-sls) n. 1. The technique of psy-         "   .
      ] AnY of the Gram-negative, rod-shaped bacteria of the genus Pseu-       chiatric therapy originated by Sigmund Freud that uses free associa-
 ooe. as including some plant and animal pathogens.                             tion, dream interpretation, and analysis of resistance and transference
       0
 doJJJ ao',J11orph (s•-0 1 do-m6rf') n. 1. A false, deceptive, or irregular    to explore mental processes. 2. The theory of human psychology de-
pseu• 2 Mineral. A mineral with the crystalline form of another                veloped by Freud that focuses on unconscious forces and repression,
 for~;,,i'rather than that usually typical of its composition. -pseu' -        and includes the concept of the division of the psyche into the id, ego,
 f!roor'phic, pseu' do,mor 1 phous adj. -pseu' do,mor' -                       and superego. 3. A f sychiatric therapy incorporating this technique
                                                                               and theory. -psy cho,an 1 a,lyst (-an 1 o-llst) n. -psy'cho•
 pbi~'.1,lg;nym (sood 1 n-lm') n.   [Fr. pseudonyme < Gk. pseudonu-            an'a•lyt 1 ic (-an'o-llt 1 lk), psy 1 cho,an 1 a,lyt 1 i,cal adi.
pse . pseudes, false + onoma, name.] A fictitious name talcen on by             -psy 1cho,an' a,lyt 1i,cal,ly adv.
! 0
   ~uthor: PEN NAME. -pseu,don 1y,mous (soo-don 1 o-mas) adj.
    seu-don'y•mous,ly adv. -pseu,don 1y•mous,ness n.
                                                                              psy,cho•an•a•lyze (si'ko-an 1 o-liz') vt. -lyzed, -lyz,ing, -lyz,
                                                                               es. To analyze and treat by psychoanalysis.
 ;[u,do,po•di•llll1 (soo' do-p6 1 de-om) also pseu•do,pod                     psy•cho•bab,ble (si'k6-bii.b 1ol) n. Psychological jargon, esp. that
P500 ,d,-pod') n., pl. -po,di,a (-p6 1 de-o) also -pods. [NLat. :              of psychotherapy. -psy' cho,bab 1 bler n.
 (mmo· + Gk. podion, dim. of pous, foot.] A temporary protrusion of           psy,cho,bi,og,ra,phy (si'ko-bi-iig 1 ra-fe, -be-) n. A biography
 tlie cytoplasm of a cell, used as a means of locomotion and of sur-           that analyzes the psychological character of its subject. -psy 1cho,
 rounding and ingesting food in organisms such as the amoeba                   bi,og 1 ra•pher n. -psy' cho,bi' o,graph 1 i,cal (-bi'o-graf 1 l-
  seu•do,preg,nan,cy (so-o' do-preg 1 non-se) n. 1. A condition re-            kol) ad/.
pserobling pregnancy that occurs in some mammals after infertile cop-         psy•cho•bi•ol•o•gy (si'ko-bi-ol'o-je) n. 1. Study of the biological
 ulation. 2. Pseudocyesis.                                                     bases of the mind, emotions, and mental processes. 2. The school of
pseu,do,ran•dom (soo'd6-ran 1 dom) ad/. Of, pertaining to, or be-              psychiatry that views an individual as an integrated unit whose per-
 ing random numbers generated by a definite, nonrandom computa-                sonality, behavior; and mental illness can be interpreted in terms of
 tional process.                                                               adaptive responses to biological, sociological, and environmental fac-
pseu,do,sci•ence (soo 'do-sl I ons) n. A theory, methodology, or ac-           tors. -psy' cho•bi' o,log 1 i,cal (-bi 1a-loj'l-kol) ad/. -psy 1cho•
 tivity that appears to be or is advanced as scientific. -pseu' do•            bi,ol' o,gist n.
 sci'en•tif'ic (-on-tlfllk) adj. -pseu' do•sci 1en,tist n.                    psy•cho,chem•i•eal (si'ko-kem 1 l-bl) n. A psychoactive sub-
pshaw (sh6) interj. - Used to indicate impatience, irritation, disap-          stance.
 proval, or disbelief.                                                        psy,cho,dra•ma (si'b-drii 1 ma, -dram 1 o) n. 1. A psychotherapeu-
psi (si, psi) n. [LGk. < Gk. psei.] The 23rd letter of the Greek alphabet.     tic and analytic technique in which individuals are given roles to be
 -See table at ALPHABET.                                                       extemporaneously played within a dramatic context set up by a ther-
psil,o,cy,bin (sll'o-si 1 btn, si'lo-) n. [NLat. Psilocybe, genus name         apist. 2. A dramatization that uses psychodrama. -psy' cho,dra,
 +·IN.] A compound, C 12H 17 N 2 0 4 P, derived from the mushroom Psi-         mat 1ic (-dro-matli'lc) adj.
 locybe mexicana, that is a strong hallucinogen.                              psy•cho•dy,nam,ics (si'ko-di-nam 1 i'ks, -d!-) n. (sing. in num-
psi,lom,e,lane (si-liim 1 o-liin') n. [Gk. psilos, bare t Gk. melas,           ber). 1. Interaction of various conscious or unconscious processes, esp.
melan-, black.] A hard black hydrated oxide ore of manganese.                  as they influence personality and behavior. 2. The study of personality
psit-ta,cine (slt'o-sln') adi, [Lat. psittacinus < psittacus, parrot<          and behavior in terms of such processes. -psy' cho,dy,nam 1 ic
G~. psittakos.] Of, relating to, or typical of parrots.                        adj. -psy 1 cho-dy,namli,cal,ly adv.
psit,ta,co,sis (slt'o-k6'sis) n. [Lat. psittacus, parrot(< Gk. psit-          psy•cho,gen•e•sis (si'ka-jen 1 l-sls) n. 1. Origin and development
 takos) + -osrs.] A virus disease of parrots and related birds comrou-         of psychological processes, personality, or behavior. 2. The develop-
 mcable to human beings, in whom it produces high fever and                    ment of a physical disorder or illness as a result of mental, not phys-
 pneUIDonialike complications. -psit'ta,cot 1 ic (-kot 1 i'k, -k6 1 tlk)       iologic, factors. -psy 1 cho,ge,net 1 ic (-jo-net 1 i'k) adj.
ad1.                                                                            -psy'cho•ge,netli,cal,ly adv.
P80 •~•a:sis (sa-ril o-sls) n. [Gk. psoriasis< ps6i:fan, to have the itch     psy,cho,gen•ic (si'ko-jen'i'lc) adj. Originating in the mind or from
:J:   0ra. itch.] A chronic noncontagious skin disease characterized by
   _, mmat1on and white scaly patches. -pso'ri•at 1 ic (s6r'e-at 1 i'lc,
                                                                               mental or emotional processes. -psy' cho•gen 1i,cal-ly adv.
                                                                              psy•chog•no•sis (si 1kiig-n6 1 sis, -kog-) n. Psychiat. Diagnosis of
 sor •) adj,                                                                   psychic disorders. -psy 1chog,nos 1tic (-nos 1 tlk) ad/.
P_sych (silc) Informal. -n. Psychology. -vt. psyched, psych•                  psy•cho•graph (si 1 ko-r,af') n. A graphic representation or chart of
 ~g, psychs. 1. To put into the correct psychological frame of mind            personality traits. -psy cho,graphlic adj.
 , The coach psyched the players up before the tournament.> 2. To             psy•cho,his•to•ry (si 1 ko-hls'ta-re) n., pl. -ries. A psychoanalyt-
:akfi"     the confidence of by psychological methods <They psyched
ps ta their opponents.>
                                                                               ic interpretation of a historical person or event <The book A Prince of
                                                                               Our Disorder is a psychohistory of T.E. Lawrence.> -psy 1 cho,bis,
p/ch- Pref. var. of PSYCHO-.                                                   tor 1 i•an (-hl-st6r 1 e-on, -stor 1 -) n. -psy' cho,bis,tor'i•cal
 AY•che (si 1 ke) n. [Lat < Gk. psulwe, soul.] 1. Psyche. Gk. Myth.            (-stor 1 l-kol, -stor 1 -) adj.
                                                                              psy,cho•ki•ne,sis (si'ko-kr-ne 1 si's, -kl-) n. Production or control
          1
 th~aid n loved by Eros and who later became the personification of
 the sou · 2. The soul or spirit. 3. Psychiat. The mind functioning as         of motion, esp. in inanimate objects, purportedly by means of psychic
 SCio'Ter of thought, feeling, and behavior and consciously or uncon-          powers. -psy' cho,ki,net 1 ic (-ld-net 1 i'k, -Id-) adj. -psy 1 cho,
 Vir~ ad1ustmg and relating the body to its social and physical en-            ki•net 1i,cal,ly adv.                              ·
Ps       ent.                                                                 psy•cho•lin•guis•tics (si'k6-llng·gwls 1 tllcs) n. (sing. in mun-
 as;;~~e/e•li,a (si'ld-de'le-a, -del'yo) n. The subculture of people           ber). The study of linguistic behavior as influenced by psychological
Psy,c~e W1th_psychedelic drugs.                                                factors. -psy'cho•lin 1 guist n. -psy' cho,lin,guis 1 tic adj.
 relatin e,del,1c (si'ld-del'i'k) adj. [PSYCHE+ Gk. delos, visible.] Of,      psy•cho,log•i•cal (si'b-liij'i'-kol) ad;. 1. Of or relating to psy-
 ca, stg to, or producing hallucinations, distorted perceptions, and, oc-      chology. 2. Of, relating to, or derived from the mind or emotions. 3.
Psy~hites !irnilar to psychosis. -psy'che,del'i,cal,ly adv.                    Able to influence the mind or emotions. -psy' cho,log 1 i•cal,ly
          atnc hospital n. A public or private hospital for the diag-          adv.
         ~are, and treatment of people affected with mental and emo-          psychological moment n. The time at which the mental state of
          :sorders,                                                            a person is most apt to produce a desired response.
 ''ith th •a•try (si'-ki 1 o-tre, si-) n. The branch of medicine concerned    psy•chol,o,gist (si-kill'o-jlst) n. A person trained and educated to
  'Psy~ 8~?Y, diagnosis, treatment, and prevention of mental illness.          perform psychological research, testing, and therapy.
  'Psy' ~ i.at 1 ric (si' ke-at 1 ri'k), psy' chi•at 1 ri,cal adj.            psy•chol,o,gize (si-koJ.lo-jiz') v. -gized, -giz•ing, -giz,es.
Psy,chi •:tt'ri•cal,ly adv. -psy,chi 1 a,trist n.                               - vt. To explain .(behavior) psychologically. - vi. 1. To investigate
           c (s1'klk) also psy•chi,cal (-ld-kal) ad;. [Gk psukhikos            psychologically. 2. To reason or speculate psychologically.
            • soul.] 1. Of or relating to the human psyche. 2. a. Of or       psy•chol•o•gy (si-k5! 1 o-je) n., pl. -gies. 1. The science of mental
               extraordinary, esp. extrasensory and nonphysical, mental        processes and behavior. 2. Emotional and behavioral characteristics of
              as extrasensory perception and mental telepathy. b. Origi-       an individual, group, or activity <the psychology of war> 3. Subtle
                                                                               tactical action or argument <used good psychology in getting the child
                                                                               to obey>
                               th this ii cut iir urge y young                psy•cho•met,rics (si'ko-met'rlks) n. (sing. in number). 1. The
                         a about, item, edible, gallop, circus                 branch of psychology dealing with the measurement of psychological




                                                                                                                                                          CANON_980_00003976
Case 6:20-cv-00980-ADA Document 52-10 Filed 08/23/21 Page 5 of 8




Webster's II
New College Dictionary




       Houghton Mifflin Company
           Boston • New York




                                                         CANON_980_00003980
Case 6:20-cv-00980-ADA Document 52-10 Filed 08/23/21 Page 6 of 8




                      Words are included in this Dictionary on the basis of their usage.
                      Words that are known to have current trademark registrations are
                      shown with an initial capital and are also identified as trademarks. No
                      investigation has been made of common-law trademark rights in-any
                      word, because such investigation is impracticable. The inclusion of
                      any word in this Dictionary is not, however, an expression of the
                      Publisher's opinion as to whether or not it is subject to proprietary
                      rights. Indeed, no definition in this Dictionary fs to be regarded as
                      affecting the validity of any trademark.

                      Copyright© 2001, 1999, 1995 by Houghton Mifflin Company. All
                      rights reserved.

                      No part of this work may be reproduced or transmitted in any form or
                      by any means, electronic or mechanical, including photocopying and
                      recording, or by any information storage or retrieval system without
                      the prior written permission of Houghton Mifflin Company unless such
                      copying is expressly permitted by federal copyright law. Address
                      inquiries to Reference Permissions, Houghton Mifflin Company, 222
                      Berkeley Street, Boston, MA 02116.

                      Illustrations azimuthal equidistant projection and sinusoidal projection
                      © 1986 by The American Congress on Surveying and Mapping.

                       ISBN 0-395-96214-5 .
                       ISBN 0-618-16903-2 (paper-over-boards binding)

                       Library of Congress Cataloging-in-Publication Data

                       Webster's IT new college dictionary.
                                p.        cm.
                         ISBN 0-395-70869-9 (alk. paper)
                         1. English language - Dictionaries.    I. Webster's II new Riverside
                         University dicttonary
                         PE1628.W55164               1995
                         423-dc20                                                    95-5833
                                                                                       CIP

                       For information about this ari.d other Houghton Mifflin trade and refer-
                       ence books and multimedia products, visit the Houghton Mifflin web-
                       site on the World Wide Web at http://www.houghtonmifflinbooks.com.

                       Printed in the United States




                                                                                  CANON_980_00003981
Case 6:20-cv-00980-ADA Document 52-10 Filed 08/23/21 Page 7 of 8




           Rama • random

            ming, rams. 1. To drive or strilce against with a heavy impact: BUTT.            -pag-es. To move about wildly or violently. -ram.pal
            2. To force or knock into place. 3. To stuff : cram. 4. To force passage         (-pa'jas) adi. -ram,palgeous,ly edv. -ram,pa'geou:,eous
            or acceptance of <rammed the budget through committee> - ram' -                 n. -ratn•pag' er n.                      -                            ness
            mern.                                                                          ram,pant (ram 1pant) adj. [MErampaunt < OFr. rampant pr
           Ra•ma (rii'ma) n. [Skt, Ramal;i < rdma-, dark, beautifuL] A deified              ramper, to ramp.] 1. Growing or extending unchecked :           ;Ro~t"rt. of
            hero worshiped as an incarnation of Vishnu in Hinduism.                         Marked by nncontrolled violence, extravagance, or lack of res:E,_ 2.
           Ram a dan (ram'a-dan 1 ) n, [Ar. Rama(idn < ramad, dryness.] 1.
                  0   0                                                                     <rampant crime> 3. a. Rearing or ramping on the hind legs. b tamt
            The ninth month of the year in the Muslim calendar. -See table at               aldry. Rearing on the left hind leg with the forelegs elevated th~ Hgher.
            CALENDAR. 2. The fast from sunrise to sunset that is observed during            above the left, and usu. with the head in profile. 4. Springtiig f n t
            Ramadan.                                                                        structural support or abutment higher at one side than at the othom a
           Ra•man effect (rii'man) n. [After Sir Chandrasekhara Venkata Ra-                 rampant arch> -ram 1pan-cy n. -ram 1 pant,ly adv.                     er ,a
            man (1888-1970), its discoverer.] Physics. Alteration in frequency             ram,part (ram 1 part', -port) n. [OFr. < ramparer, to fortify: re- .
            and random alteration in phase of light scattered in a material medi-           tensive < Lat.) + emparer, to take possession of < OProv. am (in.
            um.                                                                             (Lat. ante-, before + Lat. parare, to prepare).] 1. A fortification parar
           ra mate (rii 1 miit') adj. [< Lat ramus, branch.] Having branches :
              0                                                                             posed of an elevation or embankment, often provided witb a parcom-
            BRANCHED.                                                                       2. A protection or defense. - vt. -part,ed, -part,ing, -part;PTt.
           ram•ble (ram 1 bal) vi. -bled, -bling, -bles. [Prob. < ME romblen                defend with a rampart.       .                                         · 0
            < romen, to roam.] 1. To walk or wander aimlessly. 2. To follow an             ram,pike (ram 1pik') n. [Orig. unknown.] A standing dead tree
            irregularly winding course of motion or growth. 3. To speak or write            tree stump, esp. one killed byfire.                                       or
            at length and with many digressions. -ram 1 ble n.                             ram,pi,on (ram 1 pe-an) n. [Prob. < OFr. raiponce < OitaL raponz
           ram•bler (ram 1 blar) n. 1. One that rambles. 2. A climbing rose bear-           prob. < rapa, turnip < Lat. rapum.] 1. A Eurasian plant, Campanu!'
            ing numerous red, pink, or white flowers.                                       rapunculus, with bluish flower clusters and an edible root used in sai
           ram•bling (ram 1 bllng) adj. 1. Wandering: roaming. 2. Large and ir-             ads. 2. A plant of the genus Phyteuma, similar to the rampion.
            regular in shape or extent : SPRAWLING <an old rambling farmhouse>             ram,rod (ram 1 rod') n. 1. A metal rod for plnnging the charge into a
            3. Lengthy and drawn out <a rambling story> - ram 1bling•ly adv.                muzzle-loading firearm. 2. A rod for cleaning the barrel of a firearm
           Ram bouil let (riim 1 boo-lii, riim'bo-o-yii 1 ) n. [After Rambouillet,
                  0       0                                                                  - adj. Characterized by rigidity, stiffness, or severity. -vt. -rod;
            town in northern France.] A merino sheep orig. bred in France, raised           ded, -rod,ding, -rods. Informal. To force through to completion.
            for wool and meat                                                              ram,shack,le (ram 1 shiik'al) adj. [Back-formation< E. ramshack-
                                                                                            led, ramshackle < ransackled, p.part. of obs. ransackle, to ransack
                                                                                            freq. of MEransaken, to ransack -see RANSACK.] Apt to fall apart du~
                                                                                            to shoddy construction or upkeep : RICKETY.
                                                                                           ram's horn n. A shofar.
                                                                                           ram-son (ram 1 zan, -san) n. [ME ramsyn < OEhramsan, ramsons, pl.
                                                                                            of hransa.] often ramsons. A broad-leaved Eurasian garlic, Allium
                                                                                            ursinum, with a bulbous root used in relishes and salads.
                                                          Rambouillet                      ram,til (ram 1 ti!) n. [Hindi rdmtil : $kt. rd.ma-, dark+ Skt. ti/ah, ses·
                                                          3 feet high at shoulder           ame.] An African plant, Guizotia abyssinica, with oil-rich seeds.
                                                                                           ram,u,lose (ram'ya-los') adi, [Lat. ramulosus < ramulus, dim. of
                                                                                            ramus, branch.] Having numerous small branches.
                                                                                           ra•mus (ra 1 mos) n., pl. -mi (-ml') [NLat. < Lat., ramus.] Biol. A
                                                                                            branchlilce part of a structure.
                                                                                           ran (ran) v. p.t. of RUN.
                                                                                           Ran (ran) n. [ON Ran.] Norse Myth. The goddess of the sea.
                                                                                           ranch (ranch) n. [Mex. Sp. rancho, small ranch < Sp., hut < OSp.
           ram•bunc,tious (ram-biingk 1 shas) adj. [Prob. alteration of E. rum-             rancher, to be billeted < OFr. ranger, to put in place < renc, place,
            bustious, alteration of robustious < Lat robustus, strong < robur, oak,         line.] 1. An extensive farm, esp. in the American West, devoted to rais·
            strength.] Boisterous : unruly.                                                 ing livestock, as beef cattle, sheep, or horses. 2. A large farm on which
           ram•bu,tan (ram-boot 1 n) n. [Majay < rambut, hair.] 1. A tree,                  a crop or a kind of animal is raised <a mink ranch> - vi. ranched,
            Nephelium lappaceum of southeastern Asia, bearing edible fruit. 2.              ranch-ing, ranch,es. To manage or work on a ranch.
            The oval, red, soft-spined fruit of the rambntan.                              ranch,er (ran 1 char) n. 1. An owner or manager of a ranch. 2. RANCH
           ram•e•kin also ram-e,quin (ram 1 l-ki'.n) n. [Fr, ramequin < LG                  HOUSE 2.
             ramken, dim. of ram, cream < MLG rome.] 1. A cheese preparation               tran,che,ri•a (ran'cho-re 1 a) n. [Mex. Sp.< ranchero, ranchero.]
             made with eggs and bread crumbs or nnsweetened pnff pastry, balced             Southwestern U.S. 1. a. A Mexican herdsman's hut. b. A village 01
             and served in individual dishes. 2. A small individual dish used for           rancherias. 2. An Indian village.
             both baking and serving.                                                      tran•che,ro (ran-char' a) n., pl. -ros. [Mex. Sp. < rancho, small
           ra,mi (rii 1 m.;:') n, pl, of RAMUS.                                             ranch. -see RANCH.] Southwestern U.S. A rancher.
           ram•ie (ram 1 e) n. [Malay ramL] 1. A nettlelike Asian plant, Boeh-             ranch house n. 1. A dwelling on a ranch. 2. A rectangular one-5tar)'
            .nw,ia__givea, having fibrous stem. 2. The f!axlike fiber or bast of the        house with a low-pitched roof.
             ramie, used-in making fabrics and cordage.                                    ranch,man (ranch 1 m~n) n. RANCHER L                 .                   dr
           ram•i•fi•ca,tion (ram' a-fi-kii 1 shan) n. 1. The act or process of             ranch mink n. A mink bred in captivity from Alaskan and Labra 0
             branching out or dividing into branches. 2. A branch or other subor-           strains for special pelt colors and qualities.                            e
             dinate part extending from a main body. 3. An arrangement of branch-          tran-cho (ran' cha) 11., pl. -chos. [Mex. Sp., small ranch. -se
             es or branching parts. 4. A consequence or development stem.ming               RANCH.] Southwestern U.S. 1. A hut or group of huts for housmg
             from and often complicating something, as a plan or action <the ram-           ranch workers. 2. A ranch.                                  .       H viug
            ifications of a change in policy>                                              ran,cid (ran 1 sfd) adj. [Lat. rancidus < rancere, to stmk.] L ~foul
           ram,i,form (ram 1 o-f6rm') adj. [Lat. ramus, branch+ -FORM.]                     the rank odor or taste of spoiled fats or oils : PUTRID. 2. Offensive·
             Branchlike or branching.                                                       <rancid humor> -ran,cid 1 i,ty, ran 1 cid•ness n.                  'd mell
           ram,i,fy (ram 1 a-fl') v. -fied, -fy,ing, -fies. [OFr. rarnifier: Lat.          ran•cor (rang'br) n. [ME rancour< OFr. < Lat. rancoi: ranci s ILL,
            ramus, branch + Lat. facere, to malze.] ~ vt. To divide or form into            < rancere, to stink.] Bitter, long-lasting resentment : ILL wu•'
             branches or branchlike extensions. -vi. To branch out.                         -ran 1 cor•ons adj. -ran 1 cor-ous-ly adv. -ran'cor~o
           ram,jet (ram 1 jet') n. A jet engine that propels aircraft by igniting           ness n.
             fuel with air taken and compressed by the engine in a fashion that
            produces greater exhaust than intake velocity.
           ra,mose (ra 1 mos', ro-mos 1 ) adj. [Lat. ramosus < ramus, branch.]
                                                                                           ran,cour (rang 1kar) n. Chiefly Brit. var. of RANCOR,
                                                                                           rand (rand, rand) n. [Afr. < Du., edge.] -See table at
                                                                                           ran,dan (ran 1 dan') n. [Orig. nnknown.] 1. A boat rowe
                                                                                                                                                         cvrr    CY,
                                                                                                                                                                 three
                                                                                                                                                               Yns fore
             Having many branches.                                                          persons. 2. The method of rowing a randan, in which the perso
           ra•mous (rii 1 mos) adj. [Lat. ramosus, ramose.] 1. Of or resembling             and aft use one oar each and the person amidships uses two. ndiJ, 10
             branches. 2. Branching : ramose.                                              ran,dom (ran 1 dom) adj. [ME randoun < OFr. randon < ra 01g,u1·
           rampt (ramp) n. [Fr. rampe < ramper, to slope< OFr., to ramp.] 1. An             run, of Germanic orig.] 1. Having no specific pattern, purpo~atiJJg a
             inclined passage or roadway connecting different levels, as of a build-        ization, or structure : HAJ?HAZARD. 2. Statistics. a. Of or desi it occurs
             ing or road. 2. A concave bend of a handrail where a sharp change in           phenomenon that does not yield the same results every tiDle haViJig a
                                                                                            under identical circumstances. b. Of or designating an eve(1t .1 as th'
  .   '"     level or direction occurs, as at a stair landing. 3. A mobile staircase for
             boarding and leaving an aircraft.                                              relative frequency of occurrence that approaches a stable li~ or des-
           ramp' (ramp) vi. ramped, ramp,ing, ramps. [ME rampen < OFr.                      number of observations of the event increases to infimty. c, ber of the
            ramper, to rear up, of Germanic orig.] 1. To stand menacingly with the          iguating a sample drawn from a population so that each meDl
            arms or forelegs raised. 2. To act or move furiously or.violently. -n.
            The act of ramping.                                                                                                                           1pit
           ram•page (ram 1 paj') n. [Sc., poss. < RAMP 2.] A course of violent,            ii pat   a pay ar care       ii father e pet e be hw whichQ() tO 0 k
            frenzied action or behavior. -vi. (ram-pii.j' ). -paged, -pag,ing,             i tie    ir pier o pot        6 toe    6 paw, for oi noise




                                                                                                                              CANON_980_00003982
                                 Case 6:20-cv-00980-ADA Document 52-10 Filed 08/23/21 Page 8 of 8

                                                                                                          random-access • rape oil
917
      ----------------------------------------
      u]ation has an equal chance to be drawn. d. Of or relating to a           popularity> 2. To form or stand in ranlcs. -pull rank. Slang. To use
 pop ter of such a sample <a random number> - at random. With-                  one's superior ranl::: to gain an advantage.
     111
 Jll~ a definite system or plan. -ran 1 dom•ly adv.                           rank 2 (dngk) ad;. -er, -est. [ME< OE ranc, strong, full-grown.] 1.
      *
    ou sy-o.s: RANDOM, HAPHAZARD, INDISCRIMINATE, PURPOSELESS adj,              Growing profusely or unmanageably <rank weeds> 2. Yielding an
        re meaning : having no particular pattern, purpose, organization, or    abundant, often excessive crop <rank soil> 3. Strong and offensive in
    coructure <shocked at the random violence>                                  odor or taste. 4. Disgusting : indecent. 5. Absolute : utter <a rank
    st ,doin-ac•cess (ran'dom-ii.k 1 ses') ad;. Computer Sci. Allow-
                                                                                amateur> -rank 1ly adv. -rank 1ness n.
 ra11 access to stored data without regard to data sequence,                  rank and file n. 1. The troops of an army. 2. The ordinary members
   11
      !doin-access memory n. Computer Sci. A memory device in                   of a group or organization, excluding the leaders and officers.
 ra hich data can be accessed in any order.                                   rank-and-file (riingk 1 on-fi1 1 ) ad;. 1. Made up of or coming from
   :U,doin•ize (ran' da-miz') vt. -ized, •iz•ing, -iz•es. To make               the rank and file of a group. 2. Made up of or coming from the common
 t ndorn as for scientific experimentation. - ran' dont•i•za 'tion n. · people.
   ~ dom variablen. Statistics. A variable whose numerical values             rank,er     (rang 1 kor) n. Chiefly Brit. 1. An enlisted soldier. 2. A com-
       11
 r:ire determined by the results of a chance experiment.                        missioned officer who has been promoted from enlisted status.
    andoin walk n. Math. A series of sequential movements in which Ran,kine scale (rilng 1 kln) n. [After William ). M. Rankine
 rthe direction and size of each move is randomly determined.                   (1820-1872.).] The scale of absolute temperature using Fahrenheit de-
 ra11·dY (ran' de) adf. -di,er, -di,est. [Poss. < obs, rand, alteration         grees, in which the freezing point of water is 491.69' and the boiling
   of RANT,] 1. Lecherous : lascivious. 2. Chiefly Scot, Ill-mannered.          point, 671.69°.
 ra,nee (rii' ne) n. var. of RANI.                                            rank•ing (rang 1 k'ing) adf. Of the highest rank: PRE-EMINENT.
 rang (rang). v. p.t. of RING'.                        .          .           ran•kle (rang 1 bl) v. -kled, -kling, -kles. [ME ranclen < OFr,
 range (riinJ) n. [ME, senes. < OFr. renge < reng1er, to put m a row <         rancler, alteration of draoncler < draoncle, festering sore < LLat. dra-
   renc, line, of GermanJc ong.] I. a. Extent of experience, knowledge,         cnnculus, small serpent, dim. of Lat. draco, serpent.] -vi. 1. To be a
   perception, or ability. b. The area or sphere in which an activity talces    source of persistent irritation or resentment. 2. To become sore or in-
   place, c. The full extent covered <within the range of probability> 2.      flamed : FESTER. -vt. To initate : embitter.
   a. An extent or amount of variation <a Sefl:Sonal range of tempera~        ran,sack (ran 1 siik') vt. •sacked, •sack-ing, -sacks. [ME ran-
   tures> b. Mus. The gamut of tones within the capacity of a voice or,         saken < ON rannsaka : rann, house + -saka, to search.] 1. To search
   instrument. 3. a. The maximum or effective distance that can be tra-        or rummage thoroughly. 2. To search or scour for plunder : PILLAGE.
   versed, as by bullets, sound, or a radio signal. b. The distance to a tar-   -ran'sack'er n.
   get. 4. The maximum distance that a vehicle, as a ship or aircraft, can ran•som (ran'sam) n. [MEransoun < OFr. ran9011 < Lat. redemptio,
   travel before exhausting its fuel supply. 5. A place for shooting at tar-   a buying back < redimere, to redeem. - see REDEEM.] 1. a. Release of
   gets. 6. Aerospace, An area for testing rockets and missiles. 7. An ex-     a person or property in return for payment of a demanded. price. b. The
   tensive tract of open land on which livestock wander and graze. 8. The      price demanded or the payment made. 2. Redemption from sin and its
   geographic region in which a given plant or animal normally lives or        consequences, -vt. -somed, -som,ing, -soms. 1. a. To obtain the
   grows. 9. An act of roaming or wandering over a large area. 10. Math.       release of by paying a certain price, b. To release after receiving such
   The totality of points in a set established by a mapping. 11. Statistics.   a payment. 2. To deliver from sin and its consequences. -ran' som•
   A measure of dispersion equal to the difference or interval between the     er n.
  smallest and largest of a set of quantities. 12. A rank, class, or order.   rant (rant) v. rant,ed, rant,ing, rants. [Prob. < Du. ranten.]
   13. A chain or extended series, esp. one of mountains. 14. One of a          -vi. To speal, or declaim violently or vehemently: RAVE. -vt. To
  series of double-faced bookcases in a library stack room. 15. A single       exclaim with vehemence or extravagance. - n. 1. Violent, loud, or            Ii
  series or row of townships, each six miles square, extending parallel to     raving speech. 2. Chiefly Brit. Regional. Wild, uproarious merriment.
   and numbered east and west from a survey base meridian line. 16. A           -rant'er   n.
   cooking stove with an oven and a number of separate burners or heat-          *    syns: RANT, HARANGUE, MOUTH, RAVE v. core meaning: to speak
   ing units. -v. ranged, rang-ing, rang•es. -vt. 1. To arrange or             in a loud, violent, or vehement manner <ranted on and on about high
   dispose in a particular order, esp. in lines or rows. 2. To assign to a     taxes>
  particular category : CLASSIFY. 3. To align (e.g., a gun) with a target. 4. ran•n•la (ran 1 yo-lo) n. [NLat. < Lat., swelling on the tongue, dim. of
   a, To determine the distance of (a target), b. To be capable of reaching    rana, frog.] A cyst on the underside of tongue caused by obstruction of
   (a maximum distance). 5. To roam or travel over or through (a region),      a salivary gland duct.
   as in exploration. 6. To tum (livestock) on a range to graze. 7. Naut. To ra•nun•cu,lus (rn-niing 1 kyo-bs) n., pl. -lus,es or -li (-li') [NLat.,
  uncoil (an anchor cable) on deck so the anchor may descend easily.           Rammculus, genus name < Lat., a kind of medicinal plant, dim. of
   -vi. 1. To vary within specified limits <prices ranging from 20 to 30       rana, frog.] A plant of the genus Rannnculus, which includes the but-
   dollars> 2. To extend in a particular direction <a trail ranging west-      tercups.
  ward> 3. To extend in the same direction. 4. To travel over or through rapI (rap) v. rapped, rap•ping, raps. [ME rappen.] -vt. 1. To hit
   a given area, as in exploration. 5. To wander or roam. 6. To live or grow   sharply and swiftly : STRIKE <rapped the floor with a cane> 2. To utter
  within a particular region <a species that ranges throughout the             sharply <rap out an angry reply> 3. To blame or criticize. - vi. To
  northwest>                                                                   strike a quick light blow <rapped on the glass> - n. 1. A quick light
   *        syns: RANGE, EXTENT, ORBIT, REACH, REALM, SCOPE, SPHERE,           knock or blow. 2. A knocking or tapping sound. 3. Slang. a. Reprimand
  '"'.EEP n. core meaning : an area within which something or someone or censure. b. A prison sentence. 4. Slang. A negative quality or char-
  exists, acts, or has influence or power <the range of a missile> <the        acteristic associated with a person or object. - beat the rap. Slang.
  range of human intellect>                                                    To escape punishment or be acquitted of a charge. - take the rap.
range finder 11. An optical, acoustical, or electronic instrument              Slang. To accept punishment for a crime, esp. in order to protect an-
  used to ascertain the distance of an object or target.                       other.
range•land (ranjlland', -land) n. A tract of land suitable for range. rap 2 (rap) vt. rapt or rapped, rap,ping, raps. [Back-formation <
rang,er (ran' jar) n. 1. A rover : wanderer. 2. An armed, usu. mounted         RAPT.] 1. p.p. rapt. To overcome with rapture. 2. To snatch.
  ~w officer patrolling a specific region. .3. Ranger. One of a unit of       rap 3 (rap) n. [< obs. rap, 18th-cent. Irish counterfeit halfpenny.] In-
      .s,. soldiers trained esp. for making raids. 4. a. A forest ranger. b. formal. The least bit <I don't care a rap.>
  ~biefly Brit. The keeper of a royal forest or park. 5. One of a cattle rap• (rap) [Poss. < RAP 1.] 1. Slang. A talk or discussion. 2. Mus. A
 · erd that grazes on a range.                                                 form of popular music characterized by spoken or chanted rhyming
ring:y (ran 1 je) ad;. -i•er, -i,est. I. Inclined to roam, 2. Long and         lyrics with a syncopated, repetitive rhythmic accompaniment. - vi.
r ean .m physique. 3. Offering ample range : ROOMY,                            rapped, rap-ping, raps. 1. Slang. To discuss freely and at length.
  ~-~ 9lso ra•nee (rii ne) n., pl. -nis. [Hindi ranJ < Skt, ra;m, fem.
                              1                                                2. Mus. To perform rap,
  d rn1an, rajah, -see RAJAH.] 1. The wife of a rajah:2. A reigning Hin- ra•pa ciouB (ro-pii' shos) adf. [< Lat, rap ax, rapac- < rapere, to
                                                                                     0

     u queen or princess.                                                      seize.] 1. Taking by force : PLUNilERING. 2. Ravenous : greedy. 3. RAP·
'~nl{ 1.(riingk) n. [OFr. renc, of Germanic orig.] 1. a. A relative position   TORIAL 1. -ra•pa' cious•ly adv. -ra-pa' cious•ness, ra•
  t~l so.ciety, b. An official grade or position <the rank of colonel> c. A    pac'i•ty (ra-pas 1i-te) 11.
  st ative position or degree of value in a hierarchy. d. High or eminent rape 1 (rap) n. [ME < rapen, to rape < OFr. raper < Lat. rapere, to
  a "lu{ or position <persons of rank> 2. A row, line, range, or series. 3.    seize.] 1. The crime of forcing another person to submit to sexual in-
     • d me of soldiers or military vehicles standing side by side in close    tercourse. 2. The act of seizing and carrying off by force : ABDUCTION.
  0
 rr er. b. ranks. Enlisted armed forces <a career in the ranks> c.             3. Abusive or improper treatment : VIOLATION <a rape of justice>
  cinks. Enlisted military personnel. 4. ranks. A body of people               -vt, raped, rap•ing, rapes, 1. To force (another person) to submit
  kisse1 together : NUMBERS <joined the ranks of the unemployed> 5.            to sexual intercourse. 2. To seize and carry off by force. 3. To pillage
 r~ _the horizontal lines of squares on a chessboard. - v. ranked,             or plunder. - rap I er n.
 Parr •mg, ranks. - vt. I. ·To place in a row or rows. 2. To give a rape 2 (rap) n. [ME < Lat. rapa, turnip.] A Eurasian plant, Brassica
  OtJ/cular order or position io : CLASSIFY. 3. To talce precedence over :     napus, cultivated as fodder and for its oil-rich seeds.
          RANK, -vi, 1. To hold a given position or rank.<ranlc second in rape 3 (rap) n. [Fr. rape, grape stalk< OFL < rasper, to scrape, of Ger·
                                                                               manic orig.] The pulpy refuse remaining after pressing the juice from
6o b                                                                           grapes in wine-making.
Yoo     Oot OU out         th thin   th this    ii cut ur urge y young rape oil n. The edible oil extracted from rapeseed, also used as a lu-
        abuse zh vision , about, item, edible, gallop, circus                  bricant and in the manufacture of various products.




                                                                                                                                                                 CANON_980_00003983
